Title: From John Adams to Wilhem & Jan Willink, 5 February 1783
From: Adams, John
To: Willink, Wilhem & Jan (business)


Gentlemen
Paris Feb 5. 1783

I recd last night yours of Jany 30, and I had before recd that with my Account, I have recd of Mr Van den Yver, frees & Comp. four hundred Louis D’ors at two different Times as they have advised you, You may charge all these Sums to the United states as Moneys paid to me, towards my Salary.— But I shall soon receive of him or you a larger sum, viz 1250 £ sterling, but whether here or at Amsterdam I dont know.
Will you be so good as to Advertize in some Gazette for all Persons in Amsterdam who have any Demands upon me to bring their Accounts to you,. You will let me see them before you pay them.
With great Regard